Citation Nr: 1030283	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to February 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2008, a video conference hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

This appeal was previously before the Board, at which time a 
remand was ordered to accomplish additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record the Board observes that additional development is still 
required prior to adjudicating the Veteran's claim.

In the January 2009 remand, the Board directed the RO/AMC to 
contact the U.S. Army and Joint Services Records Research Center 
(JSRRC) and ask for flight logs of the Pacific Division airplane 
with tail number 348579, as shown in a picture provided by the 
Veteran.  The Board instructed that the JSRRC be asked to furnish 
information from December 1952 to September 1953.  Additionally, 
the Board requested that the RO/AMC take appropriate action to 
follow up on any other avenues for corroborating the claimed 
stressors as may be suggested by JSRRC.  The Board further 
directed that after such development had been completed, the 
RO/AMC should review the expanded record and determine whether 
any claimed stressor had been corroborated.  If, and only if, a 
claimed stressor was corroborated, then the Veteran was to be 
scheduled for a VA PTSD examination.  

In this case, the RO's actions did not result in corroboration of 
the claimed stressor.  In this regard, the claims file does not 
reflect that the directed development was completed or that the 
RO/AMC attempted to contact the JSRRC.  Subsequent to the Board's 
January 2009 remand, duplicate copies of previously completed 
requests for information were associated with the claims file, in 
addition to a copy of a new request for service treatment 
records.  A July 2009 memorandum indicates that VA had determined 
that the information required to corroborate the stressful events 
described by the Veteran was insufficient to send to the JSRRC 
and/or insufficient to allow for meaningful research of National 
Archives and Records Administration records.  The memorandum also 
states that VA correspondence with the National Archives and 
Records Administration indicates that tail numbers can not be 
researched and flight logs can not be obtained as this 
information was never archived.  However, such correspondence has 
not been documented in the claims file and the claims file does 
not show that the RO/AMC contacted the JSRRC with regards to 
obtaining flight logs of the Pacific Division airplane with tail 
number 348579.  

As noted above, the Board's remand instructions do not appear to 
have been complied with regarding actions that might verify the 
claimed stressor.  However, it is noted that, effective July 13, 
2010, VA has amended its adjudication regulations governing 
service connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Veteran's stressor here with respect to transporting wounded 
troops is found to be reasonably encompassed within the 
definition of fear of hostile military activity.  As such, the 
revised regulations apply.  Therefore, the stressor need not be 
independently verified.  In this case, the Veteran's statements 
and hearing testimony are consistent and are deemed credible.  
Accordingly, no further development is required with respect to 
stressor verification here and the noncompliance with the Board's 
prior remand is thus moot.  However, as the claimed stressor is 
now conceded, an examination must be afforded to determine if a 
current diagnosis of PTSD is causally related to such stressor.  


   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The Veteran should be scheduled for a VA 
PTSD examination.  The examiner should be 
furnished the claims file for review.  Any 
medically indicated special tests should be 
conducted.  If the examiner finds that a 
diagnosis of PTSD is warranted, then the 
examiner should clearly report whether it is 
at least as likely as not that the PTSD is 
related to the Veteran's in-service stressor 
of transporting wounded servicemen.

2.  After completion of the above, review the 
expanded record and determine if service 
connection for PTSD is warranted.  If the 
benefit remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



